Case: 20-30612     Document: 00515897797         Page: 1     Date Filed: 06/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 14, 2021
                                  No. 20-30612
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Michael Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 1:01-CR-10012-2


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Christopher M. Brown was found guilty of five counts of drug
   distribution, including conspiracy.      Brown was subject to statutory
   imprisonment terms of 10 years to life on the conspiracy count and 5 to 40
   years on the other counts. Brown’s guideline ranges were life in prison on all


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30612        Document: 00515897797        Page: 2    Date Filed: 06/14/2021




                                    No. 20-30612


   counts, limited by the relevant statutory maximum sentence. The district
   court sentenced Brown to life in prison on the conspiracy count and 40 years
   in prison on each of the other counts, to be served concurrently.
          Brown filed a motion for a sentence reduction under § 404 of the First
   Step Act.     Brown also filed a pro se motion pursuant to 18 U.S.C.
   § 3582(c)(1)(A), seeking a sentence reduction on account of the COVID-19
   pandemic and his medical conditions. The district court denied the First
   Step Act motion and dismissed the motion for compassionate release for lack
   of jurisdiction.
          We review a district court’s decision whether to reduce a sentence
   pursuant to the First Step Act for abuse of discretion. United States v.
   Jackson, 945 F.3d 315, 318-21 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699
   (2020). Brown argues that the district court failed to consider properly the
   18 U.S.C. § 3553(a) factors. Brown’s argument is simply a disagreement with
   the district court’s implicit weighing of the § 3553(a) sentencing factors,
   which is not sufficient to establish an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). Brown has not shown that
   the district court abused its discretion. See Jackson, 945 F.3d at 319.
          Brown’s motion for compassionate release was denied for his failure
   to exhaust his administrative remedies.         The pre-filing administrative
   exhaustion requirement is not jurisdictional, but it is a mandatory claim-
   processing rule. See United States v. Franco, 973 F.3d 465, 467-68 (5th Cir.),
   cert. denied, 141 S. Ct. 920 (2020). Brown has not shown that the district
   court erred by finding that he did not exhaust his administrative remedies
   before filing the instant motion in the district court. See Franco, 973 F.3d at
   467-49.
          Brown has filed a motion seeking to have the district court judge
   recused from his case. Brown has provided no reason that this court should




                                          2
Case: 20-30612     Document: 00515897797           Page: 3   Date Filed: 06/14/2021




                                    No. 20-30612


   consider the recusal issue for the first time in this appeal. See Andrade v.
   Chojnacki, 338 F.3d 448, 454 (5th Cir. 2003) (citing United States v. Sanford,
   157 F.3d 987, 988-89 (5th Cir. 1998)); Clay v. Allen, 242 F.3d 679, 681 (5th
   Cir. 2001). We decline to consider it.
          AFFIRMED.




                                            3